


109 HR 5911 IH: To establish the United States Commission to Monitor

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5911
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on International
			 Relations
		
		A BILL
		To establish the United States Commission to Monitor
		  Slavery and its Eradication in Sudan.
	
	
		1.Short titleThis Act may be cited as the
			 Eradication of Slavery in Sudan Act of 2006.
		2.Establishment and
			 Composition
			(a)In
			 generalThere is established
			 the United States Commission to Monitor Slavery and its Eradication in Sudan
			 (in this Act referred to as the Commission).
			(b)Membership
				(1)AppointmentThe Commission shall be composed of six
			 members, who shall be United States citizens who are not employees of the
			 Federal Government, and who shall be appointed as follows:
					(A)One member of the
			 Commission shall be appointed by the President.
					(B)Two members of the
			 Commission shall be appointed by the President pro tempore of the Senate, of
			 whom one shall be appointed upon the recommendation of the leader in the Senate
			 of the political party that is not the political party of the President, and of
			 whom shall be appointed upon the recommendation of the leader in the Senate of
			 the other political party.
					(C)Two members of the
			 Commission shall be appointed by the Speaker of the House of Representatives,
			 of whom shall be appointed upon the recommendation of the leader in the House
			 of the political party that is not the political party of the President, and of
			 whom one shall be appointed upon the recommendation of the leader in the House
			 of the other political party.
					(2)Selection
					(A)In
			 generalMembers of the
			 Commission shall be selected from among distinguished individuals noted for
			 their knowledge and experience in fields relevant to the issues of abduction
			 and enslavement of persons in Sudan, human rights, and international
			 law.
					(B)Security
			 clearancesEach member of the Commission shall be required to
			 obtain an appropriate security clearance necessary to carry out the purposes of
			 this Act.
					(3)Time of
			 appointmentThe appointments
			 required under paragraph (1) shall be made not later than 90 days after the
			 date of the enactment of this Act.
				(c)Term of
			 officeThe term of office of
			 each member of the Commission shall be three years. Members of the Commission
			 shall be eligible for reappointment to a second term.
			(d)Time for
			 meetings and elections of Chair
				(1)Initial
			 meetingNot later than 60 days after all the appointments have
			 been made under subsection (b), the Commission shall hold its initial
			 meeting.
				(2)Election of
			 ChairA majority of the members of the Commission present and
			 voting at the initial meeting shall elect the Chair of the Commission.
				(3)Subsequent
			 meetingsEach year the
			 Commission shall meet at the call of the Chair or, if no Chair has been elected
			 for that calendar year, at the call of three voting members of the
			 Commission.
				(4)Subsequent
			 elections of ChairAt the
			 first meeting of the Commission in each calendar year, a majority of the
			 members of the Commission present and voting shall elect the Chair of the
			 Commission.
				(e)Executive
			 DirectorNot later than 60 days after the initial meeting under
			 subsection (d)(1), the Chair, in consultation with the members of the
			 Commission, shall hire an Executive Director.
			(f)Duties of
			 Executive DirectorThe Executive Director hired under subsection
			 (e) shall—
				(1)prepare a workplan for the Commission’s
			 duties under section 3;
				(2)devise a budget
			 for the annual operations of the Commission;
				(3)hire staff and
			 consultants for the Commission;
				(4)develop working
			 relationships with like-minded civil society organizations; and
				(5)work with the
			 General Services Administration to identify offices for the Commission and take
			 all necessary actions for the Commission to occupy its space, acquire
			 equipment, and secure all necessary services.
				(g)QuorumThree voting members of the Commission
			 shall constitute a quorum for purposes of conducting the affairs of the
			 Commission.
			(h)VacanciesAny vacancy of the Commission shall not
			 affect its powers, but shall be filled in the manner in which the original
			 appointment was made.
			(i)Administrative
			 supportThe President shall
			 provide working space for the Commission at no cost through the General
			 Services Administration.
			(j)FundingMembers of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			3.Duties of the
			 Commission
			(a)In
			 generalThe Commission shall
			 have as its primary responsibility—
				(1)reporting on progress made by the
			 Government of Sudan and nongovernmental organizations in identifying the
			 location of slaves in Sudan and ensuring their freedom;
				(2)working with the
			 Government of Sudan to ensure safe passage of freed slaves and family
			 reunification;
				(3)documenting
			 existing cases of slavery and working to prevent new cases from
			 occurring;
				(4)ensuring that
			 former slaves have access to basic education and skill training, as well as
			 medical, social, and psychological support needed for their effective
			 rehabilitation and reintegration into society; and
				(5)ensuring that
			 those individuals responsible for slavery are brought to justice.
				(b)Hearings and
			 sessionsThe Commission may,
			 for the purpose of carrying out its duties under this Act, hold hearings, sit
			 and act at times and places, take testimony, and receive evidence as the
			 Commission determines necessary.
			(c)Policy review and
			 recommendations in response to failure To eradicate slaveryThe Commission, in evaluating United States
			 Government policies in response to the failure of the Government of Sudan to
			 eradicate slavery, shall consider and recommend options for actions to be taken
			 by the United States Government with respect to the Government of Sudan,
			 including diplomatic inquiries, diplomatic protest, official public protest,
			 demarche of protest, condemnation within multilateral fora, delay or
			 cancellation of cultural or scientific exchanges, delay or cancellation of
			 working, official, or state visits, reduction or termination of certain
			 assistance funds, imposition of targeted or broad trade sanctions, and
			 withdrawal of the chief of mission.
			(d)Policy review
			 and recommendations in response to progressThe Commission may make policy
			 recommendations to the Secretary of State with respect to matters involving the
			 eradication of slavery in Sudan. The Commission shall consider and recommend
			 policy options, including private commendation, diplomatic commendation,
			 official public commendation, commendation within multilateral fora, an
			 increase in cultural or scientific exchanges or both, termination or reduction
			 of existing Presidential actions, an increase in certain assistance funds, and
			 invitations for working, official, or state visits.
			4.Report of the
			 Commission
			(a)In
			 generalNot later than
			 October 1st of each year, the Commission shall submit to the Secretary of State
			 a report on the efforts of the Commission with respect to its duties under
			 subsection (a) of section 3, including its recommendations for United States
			 policy options based on its evaluations under subsections (c) and (d) of such
			 section.
			(b)Classified form
			 of reportThe report may be submitted in classified form,
			 together with a public summary of recommendations, if the classification of
			 information would further the purposes of this Act.
			(c)Individual or
			 dissenting viewsEach member of the Commission may include the
			 individual or dissenting views of the member.
			5.Applicability of
			 other lawsThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
		6.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to the Commission $1,000,000 for fiscal year 2007 and
			 $1,500,000 for fiscal year 2008 to carry out the purposes of this Act.
			(b)Availability of
			 fundsAmounts authorized to be appropriated under subparagraph
			 (a) are authorized to remain available until expended but not later than the
			 date of the termination of the Commission.
			7.TerminationThe Commission shall terminate six years
			 after the initial appointment of all of the members of the Commission.
		
